Citation Nr: 9922979	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-18 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.

3.  Entitlement to an increased rating for service-connected 
duodenal ulcer, evaluated as 10 percent disabling, for 
purposes of accrued benefits.

4.  Entitlement to an increased (compensable) rating for 
service-connected scar of back, excision of lipoma, for 
purposes of accrued benefits.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had approximately 19 years and three months of 
active military service, including the periods from January 
1953 to January 1955, and from August 1970 to January 1975.  
The veteran died on November [redacted], 1994.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, in December 1994 and May 1995, which denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death, entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, entitlement to an increased rating for 
service-connected duodenal ulcer, evaluated as 10 percent 
disabling, for purposes of accrued benefits, and entitlement 
to an increased rating for service-connected scar of back, 
excision of lipoma, evaluated as noncompensable, for purposes 
of accrued benefits.  

The appellant appealed, and the Board subsequently assumed 
jurisdiction over the issues as reflected on the first page 
of this decision.  The Board then determined that an expert 
medical opinion was required to address the appellant's claim 
for service connection for the cause of the veteran's death.  
In a March 1999 letter, the Board requested an opinion from 
the VA Medical Center (VAMC) in West Haven, Connecticut.  The 
requested opinion, dated in May 1999, was subsequently 
received at the Board.

In a June 1999 letter, the Board informed the appellant that 
she and her representative had 60 days to submit any 
additional evidence or argument in response to the expert 
medical opinion, which was attached to the letter.  The Board 
further informed her that any additional evidence received 
would be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless she 
provided a waiver of this procedural right.  Finally, the 
Board informed her that if the Board did not hear from her 
during this period, it would assume that she had no further 
evidence or argument and proceed with the appeal.

The appellant did not submit any additional evidence or 
argument, or otherwise respond to this letter.  However, 
additional argument was received from the appellant's 
representative.  As the Board has afforded the appellant a 
reasonable opportunity to respond to this medical opinion in 
the form of argument and evidence, it may rely on the May 
1999 opinion in deciding this appeal.  Perry v. Brown, 9 Vet. 
App. 2, 5 (1996)

Where the Board proposes reliance on evidence developed or 
obtained subsequent to the issuance of the most recent SSOC 
and the appellant does not submit additional evidence, the 
case need not be returned to the RO for further adjudication.  
See Thurber v. Brown, 5 Vet. App. 119, 126 (1993); Sutton v. 
Brown, 9 Vet. App. 553, 568 (1996).  Consequently, the Board 
may now consider all evidence of record and proceed with this 
appeal without further development by the RO.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1994; the cause 
of death listed on the death certificate was adenocarcinoma 
of the gastroesophageal junction with liver metastasis, due 
to (or as a consequence of) recurrent esophageal and gastric 
ulcer disease. 

2.  At the time of the veteran's death, service connection 
had been granted for a scar of back, excision of lipoma, 
evaluated as noncompensable, and a duodenal ulcer, evaluated 
as 10 percent disabling.
  
3.  The veteran's adenocarcinoma of the gastroesophageal 
junction with liver metastasis is not shown to have been 
proximately due to or the result of service-connected gastric 
ulcer disease.

4.  The veteran's military service did not materially or 
substantially contribute to the cause of the veteran's death.

5.  There is no medical evidence showing a causal 
relationship between any disability and medical treatment by 
the Department of Veterans Affairs. 

6.  The veteran's duodenal ulcer disease is not shown to have 
been more than mildly disabling.

7.  The veteran's scar of back, excision of lipoma, is not 
shown to have been productive of a limitation of function, or 
to have been tender or painful by objective demonstration.



CONCLUSIONS OF LAW

1.  Adenocarcinoma of the gastroesophageal junction with 
liver metastasis was not incurred in or aggravated by service 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131. 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).
 
 2.  Disabilities incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. § 1310 (West 1991 
& Supp. 1999); 38 C.F.R. §§  3.310, 3.312 (1998).

3.  The appellant is not entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. § 3501(a) (West 1991 & Supp. 1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

4.  Compensation for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.358 (1996).

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected duodenal 
ulcer, for accrued benefits purposes, have not been met. 38 
U.S.C.A. §§ 1155, 5107, 5121, 7104 (West 1991 & Supp. 1999); 
38 C.F.R.       §§ 3.102, 3.1000, 4.7, 4.114, Diagnostic Code 
7305 (1998).

6.  The criteria for the assignment of a compensable 
evaluation for the service-connected scar of back, excision 
of lipoma, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.1000, 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Service Connection/DEA

At the outset, the Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that she has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that the VA has 
fulfilled its duty to assist the appellant as mandated by 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.103(a) (1998).

The veteran had approximately 19 years and three months of 
active military service, and was separated from service in 
January 1975.  The veteran died on November [redacted], 1994.  
The cause of death was listed as adenocarcinoma of the 
gastroesophageal junction with liver metastasis and recurrent 
esophageal and gastric ulcer disease.  In "part II" of the 
death certificate, "Other significant conditions 
contributing to death but not resulting in the underlying 
cause given in part I," were listed as COPD (chronic 
obstructive pulmonary disease) and hypertension.  

At the time of the veteran's death, service connection had 
been granted for a  service-connected scar of back, excision 
of lipoma, evaluated as noncompensable, and a duodenal ulcer, 
evaluated as 10 percent disabling.  The veteran's combined 
rating was 10 percent.

The appellant is the veteran's widow.  The appellant contends 
that service connection is warranted for the cause of the 
veteran's death because the veteran's adenocarcinoma of the 
gastroesophageal junction was related to his service-
connected duodenal ulcer.  She has also argued that service 
connection for the cause of the veteran's death is warranted 
under 38 U.S.C.A. § 1151, based on the theory that his death 
was due to VA medical treatment.  Finally, she claims that 
that she is entitled to accrued benefits as well as 
Survivors' and Dependents' Educational Assistance (DEA) 
benefits.  

The veteran's service medical records include a separation 
examination report, dated in December 1975, which shows that 
he was noted to have chronic peptic ulcer disease.  The 
service medical records indicate that the veteran's ulcer was 
present as far back as 1962, and that he received periodic 
treatment for his ulcers.  The service medical records do not 
show adenocarcinoma of the gastroesophageal junction.

Post-service medical records include a VA hospital report, 
dated in May 1986, which shows that the veteran was admitted 
the preceding April, for complaints of abdominal pain and a 
history of weight loss.  The report indicates that the 
veteran's symptoms were completely abated after institution 
of anti-ulcer therapy (i.e., Zantac, Carafate and Mylanta).  
The report is also remarkable for a notation that the veteran 
had a two pack per-day smoking habit for an 80 pack-per-year 
history of smoking.  The relevant diagnoses were peptic ulcer 
disease and an 80 pack-per-year history of tobacco.

Records from the Samaritan Hospital, dated between June and 
September of 1993, show that the veteran was admitted in June 
1993 with complaints of melena.  A physical examination 
report notes, "The patient does have a remote history of 
peptic ulcer disease but has not been on any H2 blockers for 
some time."  He was treated with medications.  The final 
diagnoses included gastroesophageal junction ulcer 
demonstrated by EGD (esophagogastroduodenoscopy), with 
bleeding and anemia not requiring blood transfusions.  The 
EGD report, dated in July 1993, indicates that the veteran's 
previously detected 1.5 centimeter gastric ulcer crater was 
completely healed, that there was no ulcer crater or 
significant inflammatory changes, and that the esophagus and 
duodenal bulb, as well as the first, second and third 
positions of the duodenum were normal.  
Samaritan reports show that in September 1993, the veteran 
was readmitted with upper GI bleeding.  A mass lesion was 
noted at the EG (esophageal) junction.  The discharge 
diagnoses were upper GI bleeding from gastric cancer, stomach 
cancer (new diagnosis), and severe COPD.

Records from the Cleveland Clinic Foundation (CCF) show that 
the veteran left Samaritan for further treatment at CCF, and 
that CCF physicians diagnosed the veteran with adenocarcinoma 
of the gastroesophageal junction in September 1993.  He 
underwent an uneventful esophagogastrectomy that same month.

A VAX examination report, dated in September 1994, shows that 
the examiner indicated that the veteran had undergone a 
esophagogastrectomy for renal carcinoma of the gastric cardia 
in September 1993.  He complained of ongoing pain at the site 
of the incision and periodic vomiting.  On examination, he 
was emaciated and undernourished.  The diagnoses were renal 
carcinoma of the gastric cardia, and residuals, postoperative 
esophagogastrectomy secondary to renal carcinoma of the 
gastric cardia, as well as weight loss secondary to diagnoses 
one and two, and "under nutrition."  The examiner remarked 
that it was difficult to differentiate the symptoms of the 
veteran's service-connected ulcer and his carcinoma, and 
that, "Review of the C-file shows that the service medical 
records besides showing duodenal ulcer also showed gastritis 
and chronic gastritis is seen in association with gastric 
carcinoma."

In a letter, dated in March 1995, J. Stephen Torski, M.D., 
stated that the veteran had advanced gastroesophageal 
junction adenocarcinoma with liver metastasis, and that the 
veteran's development of cancer was due to his chronic ulcer 
disease.  

In an opinion dated in February 1998, a VA physician, Barbara 
J. Fleming, M.D., essentially noted that there was no 
evidence of active duodenal ulcer disease after 1986, and 
that the veteran's duodenal ulcer was inactive and healed at 
the time he was diagnosed with a bleeding ulcer in June 1993.  
She emphasized that the site of the veteran's ulcer which 
caused his death was at the gastroesophageal junction, and 
did not involve a duodenal ulcer.  Dr. Fleming also stated 
that current medical literature failed to reveal any 
relationship between duodenal ulcer disease (active or 
inactive, with or without duodenal scarring) and 
adenocarcinoma of the gastroesophageal junction.  She 
concluded that the veteran's service-connected duodenal ulcer 
was not related to his adenocarcinoma of the gastroesophageal 
junction.

In March 1999, the Board requested an expert medical opinion 
from the West Haven VAMC as to whether it was at least as 
likely as not that the veteran's service-connected duodenal 
ulcer was related to his adenocarcinoma of the 
gastroesophageal junction.  In response to the Board's 
request, an opinion from Fred Gorelick, M.D., was received.  
Dr. Gorelick provided a summary of the veteran's relevant 
medical history and indicated that he had reviewed the 
veteran's file.  Dr. Gorelick discussed several risk factors 
associated with gastric cancers, to include smoking.  He 
concluded that the veteran's peptic ulcer disease had 
involved the duodenal bulb and probably the antral area.  He 
further concluded that the veteran developed adenocarcinoma 
of the gastroesophageal junction approximately 30 years after 
he was first diagnosed with a peptic ulcer, and that the 
medical literature did not support a conclusion that there is 
a relationship between the veteran's duodenal ulcer and the 
development of adenocarcinoma at the gastroesophageal 
junction.

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R.          § 3.312.  In order to be service connected, a 
disability must be the result of a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 
Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The Board first notes that the veteran was service connected 
for a duodenal ulcer, and that he was treated for an ulcer at 
the gastroesophageal junction in 1993 and 1994.  These two 
types of ulcers are distinct disorders which should not be 
confused with each other.  The Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  There is no indication that the veteran incurred 
adenocarcinoma at the gastroesophageal junction during 
service, and that this cancer was first diagnosed in 1993, 
approximately 18 years after service.  In particular, the 
Board finds Dr. Gorelick's opinion is highly probative 
evidence that the veteran's adenocarcinoma at the 
gastroesophageal junction was not related to his duodenal 
ulcer.  Dr. Gorelick's opinion was based on a review of the 
veteran's claims file, as well as research of medical 
literature.  He also supported his opinion with a 
rationalized discussion which included discussion of several 
risk factors.  The Board further points out that Dr. 
Gorelick's opinion is consistent with that of Dr. Fleming, 
who also indicated that she had researched the appropriate 
medical literature, and who also determined that the 
veteran's adenocarcinoma at the gastroesophageal junction was 
not related to his duodenal ulcer.  

In reaching this decision, the Board has considered the 
competent evidence in favor of the claim.  This evidence 
consists of a statement in a September 1994 VA examination 
report, as well as the March 1995 letter of Dr. Torski, and 
the language in the certificate of death (which was also 
completed by Dr. Torski).  However, the Board notes that the 
September 1994 VA examination report merely states that the 
veteran had gastritis during service, and that chronic 
gastritis is associated with gastric carcinoma.  However, 
this opinion is not worded conclusively, does not account for 
the veteran's smoking habit as a risk factor, and appears to 
be inconsistent with the evidence, as noted by Dr. Fleming, 
and as reflected in the Samaritan records, dated in June and 
July 1993.  This evidence indicates that there was no 
evidence of active duodenal ulcer disease after 1986.  In 
addition, Dr. Torski's letter is three sentences long, and 
just as with his language in the certificate of death, Dr. 
Torski's conclusion is unaccompanied by a rationale or 
citation to clinical findings.  Accordingly, the Board finds 
that this evidence is outweighed by the contrary evidence of 
record, which includes the opinions of Dr. Gorelick and Dr. 
Fleming, who determined that the veteran's cause of death was 
not related to his service-connected duodenal ulcer.

As a final matter, the Board notes that the death certificate 
also identified two other disorders, COPD and hypertension, 
as "other significant conditions contributing to death, but 
not resulting in the underlying cause."  However, there is 
insufficient evidence connecting either of these disorders to 
the veteran's service for purposes of establishing service 
connection for the veteran's cause of death.

Therefore, based on a review of the record, it is the Board's 
conclusion that the negative evidence outweighs the positive 
evidence.  38 U.S.C.A. § 5107(b).  There is no basis to 
conclude that the veteran suffered from adenocarcinoma of the 
gastroesophageal junction with liver metastasis at the time 
of his service discharge or for a number of years thereafter.  
Furthermore, the Board finds that the opinion of Dr. 
Gorelick, when considered with the all the other evidence of 
record, outweighs Dr. Torski's opinion.  As there is no 
service-connected disability that would have caused or 
materially or significantly contributed to the veteran's 
death, a grant of service connection for the cause of the 
veteran's death is not warranted.

A.  Claim Under 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A.§ 1151 provides that where any 
veteran suffers injury as the result of examination, medical 
or surgical treatment performed by the VA, not the result of 
the veteran's own willful misconduct, and such injury results 
in additional disability, compensation shall be awarded for 
this disability in the same manner as if such disability were 
service connected.

38 C.F.R. § 3.358 (c)(3) (1998) provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  Necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered. 

In this case, the appellant raised the issue of entitlement 
to service connection for the cause of the veteran's death 
under 38 U.S.C.A. § 1151 in her notice of disagreement, 
received in September 1995.  The RO denied this aspect of her 
claim in a supplemental statement of the case dated in August 
1998.  The appellant asserts that the veteran's death was due 
to treatment at the Cleveland VAMC, or was the result of 
being "on too many medications" for gastrointestinal 
problems.  In written statements, received in November 1995, 
she also appears to assert that VA physicians incorrectly 
diagnosed the veteran's duodenal ulcer as healed.
The claims file does not contain a competent opinion relating 
the cause of the veteran's death to an injury or aggravation 
of an injury as a result of VA hospitalization, or medical or 
surgical treatment, to include a failure to diagnose active 
ulcer disease.  The evidence shows that the veteran's last VA 
hospital treatment for stomach/gastrointestinal symptoms was 
at the Dayton VAMC, between April and May 1986.  This is 
approximately eight years prior to his death.  The evidence 
does not show that VA treated the veteran for any duodenal 
ulcer symptoms anytime after May 1986.  Although the veteran 
began receiving VA and non-VA treatment for gastrointestinal 
symptoms in June 1993, the Board notes that a Samaritan 
record, dated in June 1993, states, "The patient does have a 
remote history of peptic ulcer disease but has not been on 
any H2 blockers for some time."  Furthermore, VA outpatient 
treatment records, dated between June 1993 and July 1994, 
show that the veteran did not begin receiving VA treatment 
for stomach symptoms until after his June 1993 
hospitalization at Samaritan for an upper gastrointestinal 
(GI) bleed, and the evidence shows that these symptoms were 
associated with the veteran's adenocarcinoma of the 
gastroesophageal junction.

Based on the foregoing, the Board finds no basis upon which 
to conclude that the veteran's death was due to an injury or 
aggravation of an injury as a result of VA hospitalization, 
or medical or surgical treatment.  Accordingly, this aspect 
of her claim must be denied.

B.  DEA under Chapter 35, Title 38, United States Code.
 
The legal criteria specify that a surviving spouse or child 
of a veteran is eligible for Dependents' Educational 
Assistance benefits under Chapter 35 if he or she meets 
particular criteria, and if the death of the veteran upon 
whom his claim is based is attributed by VA to a service-
connected or service-incurred disability.  38 U.S.C.A. 
§§ 3501 (a), 3512; 38 C.F.R. § 21.3021(a) (1998).  The claim 
before the Board is based on a presumption that service 
connection has been granted for the veteran's death.  
However, in view of the Board's decision that service 
connection is not warranted for the veteran's death, the 
Board is without authority to grant the benefit sought on 
appeal.  The Court has held that where, as in the appellant's 
case, the law and not the evidence is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the appellant's claim must be 
denied. 


II.  Accrued Benefits

Periodic monetary benefits under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death (referred to as "accrued benefits") and 
due and unpaid for a period not to exceed two years shall, 
upon the death of such individual, be paid to his surviving 
spouse.  38 U.S.C.A. § 5121.  In the instant case, the 
appellant, as the veteran's surviving spouse, has asserted 
claims of entitlement to increased ratings for service-
connected disabilities for the purpose of accrued benefits.  
An accrued benefits claim is a derivative claim and is not 
well grounded if the veteran did not have a claim for the 
benefit pending at the time of his death.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  With regard to the 
appellant's accrued benefits claims, the claims file includes 
claims of entitlement to increased ratings for the veteran's 
service-connected scar of back, excision of lipoma, and 
duodenal ulcer, which were received by the RO in July 1994, 
and which were pending at the time of the veteran's death.  
Therefore, the requirements for an accrued benefits claim 
have been met.

The Board further finds the appellant's claims for an 
increased rating for service-connected duodenal ulcer, and an 
increased rating for service-connected scar of back, excision 
of lipoma, with both claims for purposes of accrued benefits, 
are "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  In this regard, the Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998). 

A.  Duodenal Ulcer

At the time of his death, the veteran's duodenal ulcer was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 
7305.  

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7200-7348.  
Under 38 C.F.R. § 4.114, ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Under 38 C.F.R. § 
3.309(a), a proper diagnosis of gastric or duodenal ulcer 
(peptic ulcer) is to be considered established if it 
represents a medically sound interpretation of sufficient 
clinical findings warranting such diagnosis and provides an 
adequate basis for a differential diagnosis from other 
conditions with like symptomatology; in short, where the 
preponderance of evidence indicates gastric or duodenal ulcer 
(peptic ulcer).  Whenever possible, of course, laboratory 
findings should be used in corroboration of the clinical 
data.

The veteran's duodenal ulcer was assigned a 10 percent 
evaluation under DC 7305.  Under DC 7305, a 10 percent rating 
will be assigned for mild duodenal ulcer disease, with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation for duodenal ulcer is warranted if the disability 
is moderate, with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or with 
continuous or moderate symptoms.

In this case, as stated previously, the veteran did not 
receive treatment for his duodenal ulcer after 1986.  
Although a review of VA outpatient reports dated between 1993 
and 1994, and Samaritan records dated in 1993, shows that the 
veteran was given "admitting," "preoperative" or other 
provisional diagnoses of active ulcer disease, these records 
(as well as CCF records) indicate that it was ultimately 
determined that the veteran's symptoms were due to his 
adenocarcinoma of the gastroesophageal junction.  In 
addition, in her February 1998 opinion, Dr. Fleming stated 
that there was no evidence of active duodenal ulcer disease 
after 1986.  Given the foregoing evidence of treatment, to 
the extent it may be argued that Dr. Torski's statements are 
evidence that the veteran's duodenal ulcer was active and 
warranted a rating in excess of 10 percent, this evidence is 
outweighed by the records from Samaritan and CCF, Dr. 
Fleming's February 1998 opinion, and the other evidence of 
record, which does not show that the symptoms of the 
veteran's duodenal ulcer was of such severity that a rating 
in excess of 10 percent was warranted. 

In summary, the evidence associated with the claims file, as 
such, reflects that at the time of his death, the veteran's 
disability was, at most, mild, and fails to suggest the 
presence of symptoms associated with a higher evaluation.  A 
higher rating is not warranted, as the evidence does not show 
that the veteran's duodenal ulcer was productive of moderate 
symptoms, with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
Under these circumstances, a rating in excess of 10 percent 
is not warranted.  38 C.F.R. § 4.114, DC 7305.

B.  Lipoma Scar

The veteran's scar of back, excision of lipoma, was rated as 
noncompensable under 38 C.F.R. § 4.118, DC 7805.  Under DC 
7805, scars may be evaluated on the basis of any related 
limitation of function of the body part which they affect.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

In this case, the RO granted service connection for scar of 
back, excision of lipoma in September 1986.  Although a VA 
outpatient treatment report, dated in July 1994, shows that 
the veteran complained of back pain, the diagnosis was "back 
pain rule out metastatic disease."  In addition, an 
accompanying X-ray report indicates that the diagnosis was 
minimal narrowing of the L5-S1 intervertebral disc space.  In 
summary, the Board is unable to find any evidence of 
limitation of function of the back due to the scar, and there 
is no competent medical opinion in the claims file which 
attributed any functional limitation in the veteran's back to 
such scarring.  Accordingly, a compensable evaluation is not 
warranted for the veteran's scar of back, excision of lipoma.

As for other potentially applicable diagnostic codes, a 10 
percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
DC 7803.  A 10 percent evaluation is also warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804.  However, there 
is no evidence of record which shows that the veteran's scar 
of back, excision of lipoma, was either poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration.  Therefore, a compensable evaluation for the 
veteran's scar of back, excision of lipoma, is not warranted 
under DC's 7803 and 7804.
III.  Conclusion

In reaching these decisions, the Board has considered the 
appellant's written statements submitted in support of her 
claim.  While the lay statements of observed fact and 
symptomatology are noted and have been given full 
consideration, the appellant's statements--as lay opinions--
are not competent evidence of a diagnosis of nexus between 
the veteran's service, service-connected disabilities, or VA 
hospitalization or treatment, and his cause of death.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In reaching these decisions, the Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claims, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board acknowledges that the case file 
includes records which indicate that the veteran had been 
receiving benefits from the Social Security Administration 
(SSA).  However, the Board has determined that this claim may 
be fully and fairly adjudicated without obtaining the 
veteran's SSA records.  The appellant's claim has been denied 
because the preponderance of the evidence does not establish 
a link between the veteran's death and his service, a 
service-connected disability, or as a result of VA 
hospitalization, or medical or surgical treatment.  
Furthermore, his service-connected disabilities are not shown 
to have warranted higher evaluations.  There is no indication 
that the SSA's records contain information relevant to these 
issues, which involve complex medical matters.  In addition, 
the veteran was 69 years old at the time of his death, and 
therefore was eligible to receive SSA benefits based on his 
age.  Furthermore, the appellant has not identified the SSA's 
records as pertinent to her claims.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for DEA is denied.

An increased rating for the service-connected duodenal ulcer, 
for accrued benefits purposes, is denied.

An increased rating for the service-connected scar of back, 
excision of lipoma, for accrued benefits purposes, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

